IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA            : No. 523 WAL 2016
                                        :
                                        :
           v.                           : Petition for Allowance of Appeal from
                                        : the Order of the Superior Court
                                        :
JAMES ROBERT DAWKINS JR.                :
                                        :
                                        :
PETITION OF: WILLIAM CREPPS             :


                                   ORDER



PER CURIAM

     AND NOW, this 3rd day of May, 2017, the Petition for Allowance of Appeal is

DENIED.